In a negligence action to recover damages for personal injuries, plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered May 1, 1967, in favor of defendant Reines as administratrix of the two estates, upon the trial court’s dismissal of the complaint at the end of plaintiffs’ case (including an offer of proof) upon a jury trial. Judgment reversed, on the law, and a new trial granted as between plaintiffs and defendant as administratrix of the two estates, with costs to .plaintiffs to abide the event. No questions of fact have been considered on this appeal. In our opinion, it was error for the trial court to have dismissed the complaint. Considering the evidence adduced in the aspect most favorable to plaintiffs and giving them the benefit of every favorable inference which can be reasonably drawn therefrom (African Metals Gorp. v. Bullowa, 288 N. Y. 78; Dillon v. Bockaway Beach Hosp., 284 N. Y. 176), we conclude that whether respondent’s intestate Paul Peisach was confronted with an "emergency which excused his actions was an issue of fact to be submitted to the jury. Brennan, Rabin, Hopkins and Munder, JJ., concur; Christ, Acting P. J., dissents and votes to affirm the judgment.